In re Rounsavall, Steven M.; — Plaintiff/s); applying for supervisory and/or re*646medial writs; Parish of Orleans, Criminal District Court, Div. “D”, No. 246-562.
The relator represents that the district court has failed to act timely on a motion for production of documents filed on or about August 21, 1991, and an application for post conviction relief filed on or about September 25, 1991. If relator’s representation is correct, the district court is ordered to consider and act on the motion and post conviction petition.